Citation Nr: 0503538	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for carcinoma of the lung 
claimed as the result of Agent Orange exposure for accrued 
benefit purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from February 1948 to July 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for carcinoma of the lung claimed as the 
result of Agent Orange exposure for accrued benefit purposes.  
The appellant has been represented throughout this appeal by 
the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on her part.  


REMAND

The appellant asserts that service connection for lung cancer 
claimed as a result of Agent Orange exposure for accrued 
benefit purposes is warranted as service connection has been 
established for the cause of the veteran's death.  In his 
January 2005 Written Brief Presentation, the accredited 
representative requests that the appellant's claim be 
remanded to the RO for additional action if the claim is 
denied for any other reason than that discussed in the 
statement of the case (SOC).  

In reviewing the record, the Board observes that the SOC 
issued to the appellant states that "regulations in effect 
on the date of receipt of the veteran's claim, April 30, 
1998, prohibited payment of benefits for respiratory cancers 
diagnosed more than 30 years following the last date of 
service in the Republic of Vietnam."  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that where a claimant is not eligible for 
application of the presumption of service connection under 
the law, she is not precluded from establishing service 
connection with proof of actual direct causation, although 
this route includes the difficult burden of tracing causation 
to a condition or event, such as exposure to herbicides, 
during service.  Combee v. Brown, 34 F.3d 1039, 1043 (1994).  
Therefore, it appears that the RO may have denied the 
appellant's claim on an erroneous basis.  

Further, the May 2003 Veterans Claims Assistance Act of 2000 
(VCAA) notice issued to the appellant erroneously discusses 
only the evidence required to support a claim for service 
connection for the cause of the veteran's death and does not 
provide information as to the evidence needed for a claim for 
service connection for cancer of the lung claimed as the 
result of Agent Orange exposure for accrued benefit purposes.  
The Federal Circuit has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to appellants.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2004); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then readjudicate the 
issue of service connection for carcinoma 
of the lung claimed as the result of 
Agent Orange exposure for accrued benefit 
purposes with express consideration of 
the Federal Circuit's holding in Combee 
v. Brown, 34 F.3d 1039, 1043 (1994).  If 
the benefits sought on appeal remain 
denied, the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The appellant should be given the 
opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

